1 Reported in 277 N.W. 925.
Appeal from two orders sustaining separate demurrers to the causes of action attempted to be set forth in the complaint. One demurrer was interposed in behalf of all of the defendants and sustained on the grounds (1) that the complaint did not set forth facts sufficient to constitute a cause of action, and (2) that two causes of action were improperly united. The other demurrer was interposed in behalf of the defendants M.A. Brattland, C.G. Dosland, and A.D. Brattland, and sustained on the same grounds.
An attempt intelligently to restate the facts set forth in the complaint in concise form would be futile and would lead only to confusion. No one could tell from reading it what plaintiff intended to prove. The primary function of a complaint is to state the facts constituting a cause of action so as to apprise the defendants of what the plaintiff relies upon and intends to prove. 5 Dunnell, Minn. Dig. (2 ed.) § 7526b; Dechter v. National Council, 130 Minn. 329,153 N.W. 742, Ann. Cas. 1917C, 142.
We are unable to read into the complaint involved herein a cause of action of any kind. No one would profit from an attempted *Page 232 
analysis of its allegations. The trial court was right in sustaining the demurrers.
The orders appealed from are affirmed.